Title: Notes of a Conversation with George Hammond, 4 June 1792
From: Jefferson, Thomas
To: 


Notes of a conversation with Mr. Hammond June 3. 1792
Having received Mr. Hammond’s letter of June 2. informing me that my letter of May 29. should be sent to his court for their instructions, I immediately went to his house. He was not at home. I wrote him a note inviting him to come and dine with me, alone, that we might confer together in a familiar way on the subject of our letters, and consider what was to be done. He was engaged, but said he would call on me any hour the next day. I invited him to take a solo dinner the next day. He accepted and came. After the cloth was taken off and the servants retired I introduced the conversation by adverting to that part of his letter wherein he disavowed any intentional deception if he had been misinformed and had mistated any facts, assuring him that  I acquitted him of every suspicion of that kind, that he had been here too short a time to be acquainted with facts himself or to know the best sources for getting at them. That I had found great difficulty myself in the investigation of facts, and with respect to the proceedings of the courts particularly had been indebted to the circumstance of Congress being in session, so that I could apply to the members of the different states for information respecting their states.
I told him that each party having now stated the matters between the two nations in the point of view in which they appeared to each, I had hoped that we might by the way of free conversation abridge what remained. That I expected we were to take for our basis that the treaty was to be fully executed; that on our part we had pronounced our demands explicitly to have the Upper posts delivered up, and the Negroes paid for. That they objected infractions on our part, which we denied; that we ought to proceed to investigate the facts on which we differed, that this was the country in which they could alone be investigated, and if it should be found we had unjustifiably broken the treaty, the case was of a nature to admit of a proper compromise.—He said that he believed the question had never been understood by his court, admitted they had as yet heard only one side of it, and that from a party which entertained strong feelings against us (I think he said the Refugees) that the idea would be quite new to his court of their having committed the first infractions and of the proceedings on the subject of their debts here being on the ground of retaliation. That this gave to the case a complexion so entirely new and different from what had been contemplated, that he should not be justified in taking a single step: that he should send my letter to the ministers, that they would be able to consider facts and dates, see if they had really been the first infractors, and say what ground they would take on this new state of the case. That the matter was now for the first time carried into mutual discussion, that the close of my letter contained specific propositions, to which they would of course give specific answers adapted to the new statement of things brought forward.—I replied that as to the fact of their committing the first infraction it could not be questioned, confessed that I believe the ministry which signed the treaty meant to execute it, that Ld. Shelburne’s plan was to produce a new coalescence by a liberal conduct towards us; that the ministry which succeeded thought the treaty too liberal and wished to curtail it’s effect in the course of executing it: but that if every move and counter-move was to cross the Atlantic, it would be a long game indeed.—He said No. That he thought they could take their ultimate ground at once, on having before them a full view of the facts, and  he thought it fortunate that Mr. Bond, from whom he got most of his information, and Ld. Dorchester would be on the spot to bring things to rights, and he imagined he could receive his instructions before November.—I told him I apprehended that Ld. Dorchester would not feel a disposition to promote conciliation seeing himself marked personally as an infractor, and mentioned to him the opinions entertained here of the unfriendliness of Mr. Bond’s mind towards us.—He justified Mr. Bond, believed him candid and disposed to conciliate. Besides Mr. Bond, he had received information from their other Consuls and from the factors of the merchants, who assured him that they could furnish proofs of the facts they communicated to him and which he had advanced on their authority, that he should now write to them to produce their authority. He admitted that the debt to British subjects might be considered as liquidated from the Patowmac Northward; that S. Carolina was making a laudable effort to pay hers, and that the only important object now was that of Virginia, amounting by his list to two millions sterling: that the attention of the British merchants from North to South was turned to the decision of the case of Jones and Walker which he hoped would take place at the present session, and let them see what they had to depend on.—I told him I was sorry to learn that but two judges had arrived at Richmond, and that unless the third arrived they would not take it up. I desired him to observe that the question in that case related only to that description of debts which had been paid into the treasury, that without pretending to know with any accuracy what proportion of the whole debt of Virginia had been paid into the treasury, I believed it was but a small one; that the case of Jones v. Walker would be a precedent for those debts only: that as to the great residuary mass there were precedents enough as it appeared they were in a full course of recovery, and that there was no obstacle, real or apparent.—He did not appear to have adverted to the distinction, and shewed marks of satisfaction on understanding that the question was confined to the other portion of the debts only. He thought that the collection there being once under a hopeful way, would of itself change the ground on which our difference stands. He observed that the Treaty was of itself so vague and inconsistent in many of it’s parts as to require an explanatory convention. He instanced the two articles, one of which gave them the navigation of the Missisipi, and the other bounded them by a due West line from the lake of the wood, which being now understood to pass beyond the most Northern sources of the Missisipi intercepted all access to that river: that to reconcile these articles that line should be so run as to give them access to the navigable  waters of the Missisipi, and that it would even be for our interest to introduce a third power between us and the Spaniards. He asked my idea of the line from the lake of the woods, and of now settling it. I told him I knew of no objection to the settlement of it, that my idea of it was that if it was an impossible line as proposed in the treaty it should be rendered possible by as small and unimportant an alteration as might be, which I thought would be to throw in a line running due North from the Northernmost source of the Missisipi till it should strike the Western line from the lake of the woods. That the article giving them a navigation in the Missisipi did not relate at all to this Northern boundary, but to the Southern one, and to the secret article respecting that. That he knew that our Provisional treaty was made seven weeks before that with Spain: that at the date of ours their ministers had still a hope of retaining Florida, in which case they were to come up to the 32d. degree, and in which case also the navigation of the Missisipi would have been important; but that they had not been able in event to retain the country to which the navigation was to be an appendage. [It was evident to me that they have it in view to claim a slice on our Northwestern quarter that they may get into the Missisipi. Indeed I thought it presented as a sort of make-weight with the Posts to compensate the great losses their citizens had sustained by the infractions charged on us.] I had hinted that I had not been without a hope that an early possession of the posts might have been given us, as a commencement of full execution of the treaty.—He asked me if I had conceived that he was authorised to write to the governor of Canada to deliver us the posts?—I said I had.—He smiled at that idea and assured me he had by no means any such authority.—I mentioned what I had understood to have passed between him and Genl. Dickinson, which was related to me by Mr. Hawkins, to wit that the posts might be delivered up on an assurance of the recovery of their debts in Virginia.—He said that if any such thing as that had dropped from him, it must have been merely as a private and unauthorised opinion, for that the opinion of his court was that the retention of the posts was but a short compensation for the losses which their citizens had sustained and would sustain by the delay of their admission into our courts.—[Putting together this expression and his frequent declarations that the face of the controversy was now so totally changed from what it was understood to be at his court, that no instructions of his could be applicable to it, I concluded that his court had entertained no thought of ever giving up the posts, and had framed their instructions to him on a totally different hypothesis.]—He asked what we understand to be the boundary between us and the Indians?—I told  him he would see by recurring to my report on the North Western territory, and by tracing the line there described on Hutchins’s map.—What did I understand to be our right in the Indian soil?—1. a right of preemption of their lands, that is to say the sole and exclusive right of purchasing from them whenever they should be willing to sell. 2. a right of regulating the commerce between them and the Whites.—Did I suppose that the right of preemption prohibited any individual of another nation from purchasing lands which the Indians should be willing to sell?—Certainly. We consider it as established by the usage of different nations, into a kind of Jus gentium for America, that a White nation setting down and declaring that such and such are their limits, makes an invasion of those limits by any other White nation an act of war, but gives no right of soil against the native possessors.—Did I think the right of regulating the commerce went to prohibit the British traders from coming into the Indian territory? That has been the idea.—He said this would be hard on the Indians.—I observed that whichever way the principle was established, it would work equally on both sides the line; I did not know whether we should gain or lose by mutual admission or exclusion.—He said they apprehended our intention was to exterminate the Indians and take the lands.—I assured him that, on the contrary, our system was to protect them, even against our own citizens; that we wish to get lines established with all of them, and have no views even of purchasing any more lands from them for a long time. We consider them as a Marechaussee, or police, for scouring the woods on our borders, and preventing their being a cover for rovers and robbers.—He wished the treaty had established an independant nation between us, to keep us apart. He was under great apprehensions that it would become a matter of bidding as it were between the British and us who should have the greatest army there, who should have the greatest force on the lakes? That we holding posts on this side the water, and they on the other, souldiers looking constantly at one another, would get into broils, and commit the two nations in war.—I told him we might perhaps regulate by agreement the force to be kept on each side.—He asked what was our view in keeping a force there, that he apprehended, if we had these posts, we should be able to hinder vessels from passing.—I answered that I did not know whether the position of the present posts was such as that no vessel could pass but within their gun-shot, but that each party must have a plenty of such positions on the opposite sides, exclusively of the present posts. That our view in possessing these posts was to awe the Indians, to participate in the Fur trade, to protect that trade.—Protect it against whom?—Against the Indians.— He asked what I imagined to be their motives for keeping the posts?—To influence the Indians, to keep off a rival nation and the appearance of having a rival nation, to monopolize the fur trade.—He said he was not afraid of rivals, if the traders could have fair play. He thought it would be better that neither party should have any military post, but only trading houses.—I told him the idea of having no military post on either side was new to me, that it had never been mentioned among the members of the Executive, that therefore I could only speak for myself and say that, primâ facie, it accorded well with two favorite ideas of mine of leaving commerce free, and never keeping an unnecessary souldier. But when he spoke of having no military post on either side there might be difficulty in fixing the distance of the nearest posts.—He said that tho’ his opinion on this subject was only a private one, and he understood mine to be so also, yet he was much pleased that we two seemed to think nearly alike, as it might lead to something. He said that their principal object in the fur trade was the consumption of the goods they gave in exchange for the furs.—I answered that whether the trade was carried on by English or Americans, it would be with English goods, and the route would be, not thro’ Canada, but by the shorter channels of the Hudson or the Patowmac.
It is not pretended that the above is in the exact order, or the exact words of the conversation. This was often desultory, and I can only answer for having given generally the expression, and always the substance of what passed.

Th: Jefferson
June 4. 1792.

